ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                  )
                                              )
World Rose Company                            )       ASBCA Nos. 58026, 58750
                                              )
Under Contract No. W5KA4N-10-C-Ol33           )

APPEARANCE FOR THE APPELLANT:                         Mr. Ahmed G. Alshammari
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Vera A. Strebel, JA
                                                       Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeals are dismissed with prejudice.

       Dated: 27 March 2014
                                                                    ---
                                                                    1~
                                                        inist tive Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58026, 58750, Appeals of World
Rose Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals